 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1362 
In the House of Representatives, U. S., 
 
May 19, 2010 
 
RESOLUTION 
Celebrating the life and achievements of Lena Mary Calhoun Horne and honoring her for her triumphs against racial discrimination and her steadfast commitment to the civil rights of all people. 
 
 
Whereas Lena Mary Calhoun Horne was a trail-blazing performing artist whose life exemplified her commitment to social justice, peace, and civil rights; 
Whereas Ms. Horne was born in Brooklyn, New York on June 30, 1917, and joined the chorus of the famed Cotton Club in Harlem at the age of 16 and debuted on Broadway one year later in the musical Dance With Your Gods (1934); 
Whereas during the 1940s, Ms. Horne was one of the first African American women to perform with a white band ensemble, the first black performer to play the Copacabana nightclub, and among the first African Americans to sign a long-term Hollywood film studio contract, garnering her roles in a host of films, including Thousands Cheer (1943), Broadway Rhythm (1944), Two Girls and a Sailor (1944), Ziegfeld Follies (1946); 
Whereas her rendition of the title song to the 1943 film Stormy Weather became a major hit and among her signature pieces, which also included Deed I Do, As Long As I Live, and Cole Porter’s Just One of Those Things; 
Whereas Ms. Horne recorded prolifically into the 1990s and the record Lena Horne at the Waldorf-Astoria became the best-selling album by a female singer in RCA Victor’s history; 
Whereas Ms. Horne earned four Grammy Awards during the course of her career, including the Recording Academy’s Lifetime Achievement Award in 1989, a National Association for the Advancement of Colored People Image Award in 1999, and a Kennedy Center Honor in 1984; 
Whereas Ms. Horne appeared extensively on television, including specials with Harry Belafonte, Tony Bennett, numerous musical reviews and variety shows, and appearances on programs like Sesame Street and The Cosby Show; 
Whereas she was nominated for her first Tony Award in 1957 for her role in the musical Jamaica, and her 1981 one-woman Broadway show, Lena Horne: The Lady and Her Music, earned her a Tony Award, a Grammy Award, and ran for more than 300 performances; 
Whereas despite Ms. Horne’s pioneering contract with MGM studios, she was never featured in a leading role during the 1940s and 50s because her films had to be reedited for theaters in Southern States that proscribed films with black performers; 
Whereas Ms. Horne was outspoken in her fight for racial equality; 
Whereas during World War II, she used her own money to travel and entertain the troops; 
Whereas while Ms. Horne performed at Army camps for the USO, she became an outspoken critic of the treatment of African American servicemen and refused to sing before segregated audiences and at venues in which German Prisoners of War were seated in front of black soldiers; 
Whereas during the late 1940s, Ms. Horne sued a number of restaurants and theaters for racial discrimination;  
Whereas Ms. Horne was only two years old when her grandmother, suffragette, and civil rights activist Cora Calhoun enrolled her as a member of the National Association for the Advancement of Colored People, and she worked for years with the Delta Sigma Theta sorority and the Urban League; 
Whereas she participated in numerous civil rights rallies and demonstrations—marching with Medgar Evers in Mississippi, performing at rallies throughout the Nation for the National Council of Negro Women, and taking part in the March on Washington in August 1963 at which the Rev. Martin Luther King, Jr., delivered his I Have a Dream speech; 
Whereas her commitment to civil rights and political views may have resulted in her appearance on Hollywood blacklists during the 1950s; 
Whereas Ms. Horne worked with Eleanor Roosevelt to pass antilynching legislation: 
Whereas with her wide musical range and consummate professionalism, she rose beyond Hollywood’s stereotypical portrayals of African American as maids, butlers, and African natives; and 
Whereas her poise, grace, and courage paved the way for generations of women and African Americans: Now, therefore, be it 
 
That the House of Representatives celebrates the life and achievements of Lena Mary Calhoun Horne and honors her for her triumphs against racial discrimination and her steadfast commitment to the civil rights of all people. 
 
Lorraine C. Miller,Clerk. 
